Citation Nr: 0631249	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-09 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for right wrist or right 
hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from October 1957 to 
October 1959 and from October 1961 to August 1962.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2003 
rating decision of the VA Regional Office (RO) in Milwaukee, 
Wisconsin that denied service connection for right wrist and 
right hand disability.  

Following the April 2003 denial, service connection for a 
right wrist surgical scar and for a flexion deformity of the 
right index finger was granted.  This was done by way of 
December 2003 and December 2005 rating decisions.  Each award 
was considered by the RO as a partial grant of the service 
connection claim that the RO adjudicated in April 2003.  
Consequently, the Board's decision below addresses right hand 
and right wrist disability other than the service-connected 
right wrist scar or right index finger flexion deformity.  
References below to a denial of service connection should be 
read to mean right wrist or hand disability other that the 
right index finger flexion deformity and right wrist scar.


FINDINGS OF FACT

1.  The veteran had pre-existing disability of the right hand 
and wrist.

2. The veteran's right hand and right wrist disability did 
not undergo any worsening beyond natural progression during 
active military service.


CONCLUSION OF LAW

The veteran does not have right wrist or right hand 
disability that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of entitlement to service connection for 
a right wrist and hand disability has been accomplished.  As 
evidenced by the statement of the case, and the supplemental 
statement of the case, the appellant has been notified of the 
laws and regulations governing entitlement to the benefit 
sought, and informed of the ways in which the current 
evidence has failed to substantiate this claim.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
January 2003 and March 2004, the RO informed the appellant of 
what the evidence had to show to substantiate the claim, what 
medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claim, and what evidence VA would try to obtain on his 
behalf.  Such notification, in conjunction with the 
statements of the case, have fully apprised the appellant of 
the evidence needed to substantiate this claim.  He has also 
been advised to submit relevant evidence or information in 
his possession.  38 C.F.R. § 3.159(b).  Although the notice 
provided to the veteran did not come entirely before the 2003 
rating decision, he was provided with the content required by 
the VCAA followed by re-adjudication by the RO.  The 
appellant has also been notified regarding the criteria for 
rating the disability and for an award of an effective date 
should service connection be granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for right wrist and hand disability.  The veteran has been 
afforded VA examinations during the course of the appeal, and 
private clinical records that he identified have been 
requested and associated with the claims folder.  There has 
been no indication from the appellant or his representative 
that there is outstanding evidence that has not been 
considered.  The Board thus finds that there is no reasonable 
possibility that further assistance from VA would aid the 
veteran in substantiating the claim, and that VA does not 
have a duty to assist that is unmet with respect to this 
issue.  See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991)

Service connection may be established for disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury in 
the line of duty. See 38 U.S.C.A. §§ 1110, 1131(West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.306 (2006).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity.  This includes 
medical facts and principles that may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(2006).

The veteran's service medical records show that upon service 
entrance examination in September1961 for his second tour of 
duty, it was noted that he had partial contracture of the 
right 3rd, 4th and 5th fingers, and a three-inch enlargement of 
the right wrist on the palmar side.  There was atrophy of the 
small hand muscles secondary to tendon injury.  The pre-
existing disability was not considered disqualifying.  The 
veteran wrote that his three fingers on the right hand were 
stiff due to cut tendon in the wrist that had occurred from 
injury in August 1960.  

In October1961, history was recorded that the appellant had 
tendons of the right hand lacerated a year before and had 
noticed a mass arising at the laceration site in the past two 
days.  A small cyst was diagnosed.  On subsequent orthopedic 
consultation that same month, it was noted that he had 
complete right ulnar palsy with other symptoms secondary to 
laceration in August 1960.  The examiner noted a large cystic 
mass for which he would be admitted.  

The veteran was hospitalized in November 1961 with a 
diagnosis of right wrist cyst with complete ulnar nerve 
palsy.  It was reported that while playing baseball in August 
1960, he had fallen on a glass bottle and severed five of six 
tendons as well as the ulnar nerve and artery of the right 
wrist/hand, and had been operated on the same day.  The 
veteran related that the physician had repaired the tendons 
and the artery and stated that he had tried to repair the 
nerves but that they were badly damaged.  He said that the 
wrist was immobilized for six weeks, and that since that 
time, he had never had return of nerve function.  It was 
reported that one month prior to admission, he noted a cystic 
mass over the incision that had become tense and eventually 
dehisced on three occasions, most recently two days prior to 
admission.  He complained of weak grip and wrist pain.  

Under general anesthesia, the wrist was explored where it was 
observed that the mass proved to be made up of scar tissue 
with an old thick-walled abscess cavity containing pus.  The 
cavity was excised along with as much scarred tissue as 
possible, and tenolysis was carried out.  It was reported 
that because of infection, it was unwise to explore further 
for the ulnar nerve that was not seen.  It was noted that the 
veteran did well postoperatively and was discharged after 
seven days with the wound clean and healing.  At discharge, 
diagnosis was made of paralysis of the right ulnar nerve at 
the wrist secondary to old laceration and abscess without 
lymphangitis.

Upon follow-up in December 1961, the sutures were removed.  
The wound was pronounced well healed.  In January 1962, it 
was recorded that there was no further problem at the wrist 
and that the appellant would come back the following week for 
Fowler's tenodesis.  The record reflects that he was admitted 
in February 1962 for tendon transplantation utilizing the 
extensor indicis propius that was split into and carried 
through the lumbrical canal to the lateral bands of the ring 
and long fingers and the extensor digiti quinti proprius 
through the lumbrical canal to the lateral band of the 5th 
finger.  This was followed by a 29-day period of 
convalescence.  Upon physical examination in June 1962 for 
release from active duty, it was reported that he had a scar 
on the right wrist from a tendon operation.  

The veteran filed a claim for service connection for a right 
wrist and hand condition in October 2002.  Private clinical 
records from the St. Joseph's Hospital Marshfield Clinic 
dated in 2000 reflect that he was treated for bilateral 
carpal tunnel syndrome that was worse on the left side.  It 
was noted at that time that he had a history of old injury to 
the right ulnar area secondary to glass laceration and had 
been left with an ulnar palsy that had been treated with 
tendon transfer.  Examination at that time disclosed partial 
left ulnar palsy, and old scars in the ulnar region as well 
as evidence from the previous tendon transfer.  The appellant 
underwent decompression of the left median nerve at the wrist 
for left carpal tunnel syndrome in June 2003.

In a clinical report dated in June 2000, it was noted that 
the veteran was right handed and worked as a carpenter and 
electrician.  It was reported that carpal tunnel syndrome of 
the right hand was not as severe as on the left, and that he 
was able to do almost everything with his right hand, but 
used the left hand more because of deformity and limitations 
of the right hand.  It was noted that his work consisted of 
grabbing pliers, climbing ladders, picking up lumbar, etc.  

The veteran was afforded a VA examination of the right hand 
in April 2003, to include a medical opinion.  The examiner 
indicated that the claims folder was completely reviewed.  A 
comprehensive clinical history was recited incorporating data 
from the service medical records.  The examiner noted that 
during his time in service, the veteran engaged in heavy 
construction, laid wire, climbed poles and drove trucks.  It 
was commented that there was no mention of a worsening of the 
condition on separation physical examination.  The examiner 
stated that after the appellant got out of service, he worked 
for the telephone company doing electrical work and had no 
problem with that.  Reference was made to the private 
physician's statement [in June 2000] that he was able to do 
almost everything with his right hand, but used the left hand 
more on account of right hand deformity and limitations.

The veteran stated that he had better dexterity since the 
tendon transfer [in service], and was able to hammer, use a 
screw driver, eat and hold a coffee cup.  When asked if the 
degree of heavy work he performed in service was any 
different than any work he currently performed as a 
carpenter, he was reported to have replied that it was about 
the same.  Physical examination of the right wrist was 
performed.  It was noted the two middle fingers used to be in 
a clawed position until he had the tendon transfer and that 
he could currently extend them to about 70 degrees of normal.  
Grip strength was only very slightly decreased on the right 
compared with the left.  The appellant had decreased ulnar 
nerve sensation on the right and intrinsic muscle atrophy of 
the hand muscles as a result of the ulnar nerve damage on the 
right, which the examiner stated was present before.  It was 
reported that he had fairly good dexterity using the right 
hand and could place his fingers on the palm except for the 
small finger.

Following examination, a diagnosis was rendered of preservice 
laceration, right wrist, involving the artery, ulnar nerve, 
and the volar tendons to the palm and fingers with secondary 
scar tissue in one area forming into an abscess that required 
excision along with scar tissue excision in service, and 
improvement in finger function as a result of tendon transfer 
surgery in February 1962, with normal functional profile 
listed on separation examination in June 1962.  The examiner 
commented that the chronic cyst made up of scar tissue and 
thick wall abscess cavity and the scar tissue involving the 
tendons over the wrist would have been secondary to the scar 
tissue formation related to the original injury with no 
clinical evidence of aggravation beyond normal progression in 
service.  

The examiner stated that the scar tissue progression was 
normal and was not made worse by activity in service.  It was 
noted that the cyst was already present prior to active duty, 
and that because it was an abscess, would have eventually 
come to a head and drained or would have had to be drained.  
The examiner added that the type of work the appellant 
performed in service and the kind he currently engaged in 
were very similar in terms of functional load, and that he 
was not less able to do it currently than he did then.  It 
was concluded that overall, there did not appear to be any 
permanent aggravation beyond normal progression during 
service with regard to the right wrist or hand condition.  

A letter and photographs of the right hand were received from 
the veteran in July 2003 detailing the many problems that he 
had with the right hand and wrist, including deformity, 
intermittent pain, sensitivity to cold temperatures, 
stiffness, insensitivity, lack of dexterity, shakiness, 
muscle weakness, compromised grip strength and disfigurement.  
He stated that as he got older, his strength decreased and 
the work became more difficult.  He said that the right hand 
did not function normally, and caused mental frustration.

Clinical reports dated in May 2000, as well as X-rays were 
received from J. P. Milbauer, M.D., and V. Niekamp, R.N., who 
indicated that no prior medical records were made available 
to them.  A detailed clinical history was provided by the 
veteran.  He complained of increasing pain and deformity in 
the index and fifth fingers of the right hand which he felt 
had worsened since the VA compensation examination a year 
before.  It was noted that he also had a history of carpal 
tunnel syndrome on the right that was becoming worse.  Dr. 
Milbauer explained to the veteran that he was unable to give 
him a permanent partial disability rating because of a lack 
of records, and he needed to been seen in a military setting 
or VA hospital for evaluation.  

The veteran was most recently afforded a VA compensation 
examination of the right wrist in November 2004.  It was 
reported that the claims folder and private medical records 
were reviewed, as well as an extensive summary of the case.  
Detailed clinical and background history previously indicated 
were recited.  The veteran's complaints as delineated above 
were reported.  Photographs were obtained and a comprehensive 
physical examination was performed.  Following examination, a 
diagnosis was rendered of old ulnar nerve injury to the right 
wrist of the right hand with marked deformity of hand digits 
and evident muscle atrophy. 

The examiner provided an opinion in which it was found that 
the flexion deformity of the right index finger was to be 
expected with the removal of the extensor tendon of the 
extensor indices proprius of the right hand and that is was 
related to surgery in service.  It was felt, however, that 
the degenerative changes and deformity that were found in the 
veteran's hand were not service connected or aggravated by 
service.  The examiner found that atrophy of the intrinsic 
muscle of the hand was not related to surgery at all.  

By rating action dated in December 2005, service connection 
was granted for flexion deformity of the right index finger 
and a 10 percent disability rating was assigned.

The evidence in this instance clearly reflects that the 
veteran entered service in 1961 with disability and 
compromised function of the right hand and wrist as a result 
of a severe laceration injury in 1960.  The veteran himself 
related at service entrance that three fingers on the right 
hand were stiff due to cut tendons in the wrist, and clinical 
evaluation at that time revealed partial contracture of the 
right 3rd, 4th, and 5th fingers.  A three-inch enlargement of 
the right wrist was also observed at that time as well as 
atrophy of the small hand muscle.  Shortly after entering 
active duty, the appellant developed ulnar nerve palsy and a 
large cystic mass for which he was hospitalized for excision 
and drainage in addition to tenolysis in November 1961.  He 
was subsequently admitted in February 1962 for tendon 
transplantation followed by a 4-week period of recuperation.  
As these problems were clearly evident at entry, the issue 
before the Board is whether the pre-service right hand and 
wrist disability underwent a chronic increase in severity 
during active duty such that service connection may be 
granted on the basis of aggravation.  See 38 U.S.C.A. § 1153 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.306 (b) (2006).

The evidence reflects that the veteran was discharged from 
service in August 1962.  Upon filing a claim for right hand 
disability in 2002, he submitted private clinical records 
noting that his work consisted of grabbing pliers, climbing 
ladders, picking up lumbar, etc.  It was reported that he was 
able to do almost everything with his right hand, although he 
used the left hand more because of some right hand 
limitations.  

On VA examination in April 2003, the VA examiner explained 
that the cystic mass that became symptomatic shortly after 
the appellant entered service was already present prior to 
active duty, and that because it was an abscess, would have 
eventually come to a head and drained or would have had to be 
drained.  Temporary or intermittent flare-ups of a pre-
existing condition during service are do not constitute 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991). 

The appellant stated that after leaving active duty, he 
engaged in both carpentry and electrical work.  When asked if 
the degree of heavy work he performed in service was any 
different than any work he currently performed as a 
carpenter, the veteran was reported to have replied that it 
was about the same.  The examiner added that the type of work 
the appellant performed in service and the kind he currently 
engaged in were very similar in terms of functional load, and 
that he was not less able to do it currently than he did 
then.  It was concluded that overall, there did not appear to 
be any permanent aggravation beyond normal progression with 
regard to the right wrist and hand condition.  In fact, the 
surgeries undertaken during service had the desired effect.  
The veteran had better function than he did at service entry.

The Board thus finds that both the initial and the subsequent 
surgery performed on the veteran's right wrist and hand were 
clearly remedial or ameliorative treatment for a condition 
which clearly preexisted service.  See 38 C.F.R. § 306(b)(1) 
(2006).  In the regard, the Board points out that the 
surgeries in service improved right hand and wrist function.  
On VA examination in April 2003, the veteran admitted that 
right hand dexterity had improved since the tendon transfer 
in service, and that he was able to hammer, use a screw 
driver, eat and hold a coffee cup.  When examined by VA in 
November 2004, that examiner concurred in the assessments 
made on prior VA compensation examination and stated that 
except for flexion deformity of the right index finger, other 
clinical findings involving right hand and wrist, including 
degenerative changes, deformity and muscle atrophy were not 
related to service.  There is no other medical evidence of 
record that contradicts this opinion.  

The Board emphasizes that while the appellant may well 
believe that current right hand or wrist disability is 
related to service, the claim cannot be supported on the 
basis of his assertions alone.  As a layperson without 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, such as the 
relationship between any current disability and active 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As the veteran's opinion in 
this matter does not constitute competent evidence of the 
required nexus,  service connection for right hand or right 
wrist disability is not warranted on any basis.  The 
preponderance of the evidence is against the claim.


ORDER

Service connection for right hand or right wrist disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


